United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-2540
                                ___________

Terry Allen Norton,                     *
                                        *
            Appellant,                  *
                                        *   Appeal from the United States
      v.                                *   District Court for the
                                        *   Eastern District of Missouri.
Dora B. Schriro; James Purkett; Larry   *
Rowley; J. A. Gammon; Mike              *   [UNPUBLISHED]
Dempsey; Unknown Superintendent,        *
FRDC; Unknown Hamby, Dr.;               *
Unknown Kieper, Dr.; Teresa             *
Thornburg, Div. Director MCC;           *
George A. Lombardi, Div. Director       *
FCC; Jewel H. Cofield, Regional         *
Administrator NECC, CMS; Debora         *
Steinman, Regional Administrator        *
(MCC), CMS; Nancy Schierding,           *
Regional Administrator (NECC) CMS;      *
E. Wallace, Healthcare Administrator    *
(NECC) CMS; Michael Groose,             *
Assistant Director; Steve Long,         *
Assistant Director (FCC); D. Creason,   *
Director of Nursing (NECC) CMS;         *
Unknown Hallazo, Medical Director       *
(NECC) CMS; Unknown Kim, Medical        *
Director (FCC); Chris Kolom, Medical    *
Director (FCC) CMS; Unknown             *
Obando, Medical Doctor (NECC)           *
CMS; Unknown Anslinger, Medical         *
Doctor (NECC) CMS; Unknown Getty,       *
Doctor/Surgeon (FRDC) CMS;              *
Unknown, X-ray report doctor (FRDC)   *
CMS; Unknown Bonny, RN Nurse          *
(MCC) CMS; Gale Bailey, Director of   *
Nursing (MCC) CMS; Kathy Kempf,       *
RN Nurse (FCC) CMS; Kim               *
Weatherford, Grievance Officer (FCC); *
Kim Lewis, Grievance Officer (FCC);   *
Unknown Stallman, Functional Unit     *
Manager (MCC); Dean Minor,            *
Functional Unit Manager (MCC); Lisa   *
Harris, Functional Unit Manager       *
(NECC); Unknown Samm, Case            *
Worker (NECC); Unknown, Female        *
Case Worker HU-1 (MCC); Unknown,      *
Female Case Worker HU-1, MCC;         *
Unknown McFarron, Case Worker         *
HU-3 (FCC); Unknown Counts, Case      *
Worker HU-4 (FCC); Unknown            *
Crowley, Correctional Officer (FCC);  *
Unknown Blair, Correctional Officer   *
(FCC); Unknown, Sgt., Housing Unit 5  *
(FCC); Unknown Jenkins, Correctional  *
Officer (NECC); Jerry Myers,          *
Correctional Officer (NECC); Ed       *
Lechliter, Correctional Officer (MCC);*
Darin See, Correctional Officer (MCC);*
Unknown, CEO, President of            *
Correctional Medical Services (CMS);  *
David White,                          *
                                      *
            Appellees.                *
                                 ___________

                         Submitted: July 23, 2003
                             Filed: August 6, 2003
                                  ___________



                                         -2-
Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

      Missouri inmate Terry Norton appeals the district court’s1 adverse entry of final
judgment in his action brought under 42 U.S.C. § 1983 and the Americans with
Disabilities Act (ADA). After considering Norton’s arguments and carefully
reviewing the record, we conclude that the dismissal of the ADA claims and the
claims against the state defendants, as well as the grant of summary judgment to the
Correctional Medical Services defendants, were proper; that the district court did not
abuse its discretion in denying Norton’s motions for appointment of counsel and
recusal; and that an extended opinion is not warranted. Accordingly, we affirm. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
                                          -3-